Title: To Thomas Jefferson from Patrick Henry, 10 September 1785
From: Henry, Patrick
To: Jefferson, Thomas



Dear Sir
Richmond Sept. 10th. 1785

While I was writing to you about Matters of a public Nature I supposed you would be glad to know of such Incidents as cannot properly make a part of our official Communications. Indeed our present Tranquility scarcely affords an Anecdote interesting enough to relate; but I am happy in reflecting, that it is in such scarcity of News and Materials for Narration, that political Growth and Increase in Strength are experienced. There is however a certain Collision of Parts in our Body-politic which is no Doubt conducive to Prosperity. Of this we have some, but whether it be of the right Kind, or degree, I am not skilfull enough to say. I think however that we are as free from Faction, or party as any in the Union. A Matter which from its Importance and the Variety of Interests concerned, I always thought would endanger our Quiet, seems like to be accomplished in a good Humour: I mean the Separation of Kentuckie into a distinct Government. It has been in Agitation for some time, and within a few Days I’ve Seen a Copy of a Resolution unanimously passed at a Convention of Delegates there, for petitioning our next assembly for a Separation “injurious to neither and honorable to both parts of the State.”
Very different is the Condition of No. Carolina. Her people settled on the western Waters, have assumed sovereign Power, and organized their Society into a Goverment similar to that prevalent in the neighbouring States. There are severe Bickerings between them and their Brethren eastward of the great Mountains. The new Society sent Wm. Cocke (perhaps you saw him when formerly a Delegate from Washington) to Congress to sollicit Admission into the Union. His Mission was fruitless, tho’ he said the contrary as I am told. Where this affair will end, is hard to say. Perhaps it may turn out to be very interesting. They have about 5000 men able to bear Arms. Very few of their people are of Character apt to inspire public Confidence. The present poverty of the Inhabitants, and their future prospects will deter people generally from settling there especially if the threatned Confusions take place.
We have lately made a large payment to the foreign Creditors of Virga., and I please my self to think it will be an Evidence of our upright Intentions.
We have had a very dry summer. The Crops of Corn are in  general the most scanty of any for 20 years past, I think. If the Frosts are late, the Crop of Tobaco will be good. Our Wheat suffered much from an Insect called the black Bugg. Their Increase is prodigious, and their ravages from being confined to the Southern Countys last year, are become general, this.
We are much disappointed in our Expectations of French and Dutch Traders rivalling the British here. The latter engross the greatest share of our Trade, and was it not, that the Irish bid up for our Produce, the Scotch would soon be on their former Footing. I see no Way to place our Commerce in a better State, but discriminating by Taxes between our own and foreign Vessels and Goods. The Interuption of our west India Trade is severely felt by some. The numberless Difficultys attending our Voyages to Europe, are complained of by all. One would think this ought to make us manufacturers. And really I should not regret the Embarrassments at present on our Trade, if they had that Effect. But how could we pay Taxes? This puzzles me, and forces our people into that Kind of agriculture which if long persisted in seems to present a disagreable prospect. The State of Learning is much as you left it. A Desire of acquiring it prevails generally. The Means too difficult, and discouraging to many. The Necessity of it is universally admitted, and in several Instances have happen’d in which the Assembly have shewn a Desire to disseminate it.
The Foundations of our Capitol are laid and the Wall advancing so as to be above the Surface of the Ground a few Feet this Winter. The Building I believe will be the most magnificent in the 13 States by far, unless the Design is alter’d, or ill timed Frugality curtails the Execution. The Length is 148 feet—Breadth 118—with four elegant (not to say magnificent) Fronts. To one who has seen Paris this is nothing; but I give you the Description and I know your predilections will place it in a point equally pleasing with the Structures upon which Architecture hath lavished every thing beautifull and grand.
The annual Meeting of our Assembly is fixed to the 3d. Monday of October. Two principal points for Discussion are expected to be a general assessment for supporting Religion, and striking paper Money for paying our military Claimants. Both are delicate points. Much too will be said as to the State of our Commerce. But I suppose it will be refer’d to Congress to fix upon the general plan. I guess I’ve tired you because you see continually Matters more interesting than the dry Detail of little Things I give you.  If you will be so good as drop me in some leisure Hour the News with you it will be highly acceptable to Dear Sir Your affte. hble. Servant.,

P. Henry


Pray give my Respects to Mr. Short.

